Citation Nr: 0911899	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for sleep apnea secondary 
to service connected disease or injury.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

E. I Velez, Counsel




INTRODUCTION

The appellant had active service from July 1967 to April 
1971, from September 1976 to September 1978, and from 
November 1980 to December 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service connect for an unstable thyroid 
condition, hypothyroid, to include hypertension, 
cardiomegaly, depression, vascular disease, fatigability and 
skin/hair disorders.  He is also service connected for 
arthritis of the lumbar spine with disc bulges, restrictive 
lung disease due to asbestos exposure, tinnitus and hearing 
loss disability.

During a 2006 examination, the examiner noted that the 
prototypical patient with obstructive apnea revealed a 
hypertensive, obese male with an abnormal or crowded upper 
airway.  The abnormal airway was a critical factor.  

Although the veteran is service connected for hypertension, 
cardiomegaly, fatigability and restrictive lung disease, the 
examiner did not address whether there was any relationship 
between the apnea and the service-connected disease 
processes.  We conclude that further development is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred 
to a medical professional (preferably a 
professional familiar with sleep 
disorders).  The examiner should 
determine whether there is any 
relationship (cause or aggravation) 
between this veteran's apnea and any 
service-connected disease or injury.  
If there is no relationship (cause or 
aggravation), it is requested that the 
examiner so state in the report.  It is 
also requested that the examiner 
provide reasoning for any determination 
that is reached. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




